Judgment reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Appeal from order dismissed. Memorandum: Under the circumstances disclosed in this record defendant’s automobile at the time of the accident was being operated by D. Brigante within the purview of section 59 of the Vehicle and Traffic Law. (See Arcara v. Moresse, 258 N. Y. 211.) Whether or not it was being so operated with defendant’s permission, express or implied, is a question of fact which should have been submitted to the jury. (See Piwowdrski v. Cornwell, 273 N. Y. 226.) All concur. (Appeal from a judgment dismissing the complaint as to defendant Carmen Sciandra, in an automobile negligence action. The order severed the action against plaintiff by defendant Szrama.) Present — Taylor, ,P. J.,, McCurn, Vaughan,, Piper and Wheeler, JJ.